United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF COMMERCE, PATENT &
)
TRADEMARK OFFICE, Alexandria, VA,
)
Employer
)
___________________________________________ )
Y.A., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0943
Issued: August 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 4, 2016 appellant filed a timely appeal of a March 22, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on January 8, 2016.
FACTUAL HISTORY
On February 2, 2016 appellant, then a 44-year-old engineering patent examiner, filed a
traumatic injury claim (Form CA-1) alleging that on January 8, 2016 he injured his back, head,
1

5 U.S.C. § 8101 et seq.

and neck when the back support of his office chair broke. He explained that he fell backwards
onto the floor and hit his head, arm, and shoulder. Appellant stopped work on January 12, 2016
and returned on January 19, 2016. The employing establishment controverted continuation of
pay because the medical evidence did not provide a diagnosis for disability from work.2
Appellant noted that he was injured when he leaned on his office chair. He explained that he did
not do anything “special” and just leaned back and the back support loosened. Appellant noted
that he fell all the way to the floor hitting his head and his left arm twisted. He further noted that
afterwards, he felt pain in his back. Appellant indicated that he did not know what to do as no
one was there. He explained that it was not “life threatening,” but he needed to rest and he
wanted to make the employing establishment aware of the incident.
In a January 12, 2016 treatment note, Dr. Rachel Harold, an internist, advised that
appellant was seen at a Department of Veterans Affairs clinic to receive medical care. She
requested that he be excused from work for a few days.
In a February 9, 2016 letter, OWCP advised appellant that additional factual and medical
evidence was needed. It informed him of the type of evidence needed to support his claim and
requested that he submit such evidence within 30 days. No response or evidence was received.
By decision dated March 22, 2016, OWCP denied appellant’s claim as he did not submit
medical evidence that diagnosed a condition in connection with the work event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA,3 and that an injury was sustained in the performance
of duty.4 These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6 In some traumatic injury cases, this
component can be established by an employee’s uncontroverted statement on the Form CA-1.7
2

Appellant completed the box that lost time was covered by leave, leave without pay, or continuation of pay.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

7

John J. Carlone, 41 ECAB 354 (1989).

2

Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
In this case, OWCP accepted that on January 8, 2016 the back of his chair broke and he
fell backwards to the floor.
However, OWCP found the medical evidence insufficient to establish that the
employment incident caused an injury. The medical evidence contains no diagnosis and no
reasoned explanation of how the specific employment incident on January 8, 2016 caused or
aggravated an injury.10 For example, the record contains only a January 12, 2016 treatment note
from Dr. Harold who noted treating appellant. In that note, Dr. Harold advised that appellant
was seen at the clinic to receive medical care and requested that he be excused from work for a
few days. However, she did not diagnose a specific condition or specifically address causal
relationship. The Board finds that, in the absence of a medical report providing a diagnosed
condition and a reasoned opinion on causal relationship with the employment incident, appellant
has failed to meet his burden of proof.11
In a February 9, 2016 letter, OWCP informed appellant of the type of evidence needed to
support his claim and requested that he submit such evidence within 30 days. However,
appellant did not submit any additional evidence. Because the medical report submitted by him
does not address how the January 8, 2016 activities at work caused or aggravated a medical
condition, this report is of limited probative value12 and is insufficient to establish that the
January 8, 2016 employment incident caused or aggravated a specific injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

Deborah L. Beatty, 54 ECAB 340 (2003).

12

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

3

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on January 8, 2016.
ORDER
IT IS HEREBY ORDERED THAT the March 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

